EXAMINER’S COMMENTS
Closest US Patent/US Patent Publication
Rogers et al., US 9449412 recited in paper #20200815 September 3, 2020, is the closest prior art. Forward/backward citations of Rogers failed to reveal closer prior art. Rogers alone or in combination with other cited prior art fails to teach and/or suggest the methods as claimed.
Closest Non-Patent Literature
PR Newswire, recited in paper #20200815 Item U September 3, 2020, is the closest non-patent literature. PR Newswire alone or in combination with other cited prior art fails to teach and/or suggest the methods as claimed.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
GlamST, Internet Archive Wayback Machine 18 December 2014, 11pgs, discloses: GlamST home page.
US 2016/0196665 (Abreu et al.) July 7, 2016, discloses: Choosing a new cosmetic product is often a tedious and time consuming process, and is only usually possible in a retail environment where samples are made available.  An important consideration for a customer trying on any new product is seeing how it looks as they move around, taking momentary opportunity to view themselves wearing the cosmetic from particular angles or with particular expressions. Utilising the mass availability of handheld, or other, computing devices to make real-time virtual try-on of new cosmetics possible in any environment has the potential to radically change the way the customer finds the perfect product.  Three main challenges for any such system are first, locating and tracking the features of a subject in a live captured image data stream, second, augmenting a virtual cosmetic product realistically in place over the live images, and finally to do all this in real-time, particularly on devices having limited hardware capabilities. In one aspect, the present invention provides a computer-implemented method of augmenting image data, the method comprising receiving data of an image captured by a camera; receiving data identifying coordinates of a plurality of labelled feature points defining a detected object in the captured image; storing at least one augmentation image data defining a plurality of augmentation values to be applied to the captured image data; storing at least one augmentation representation including data defining at least one polygonal region of the augmentation image data, the or each polygonal region defined by three or more of vertices, each vertex associated with a corresponding labelled feature point; determining a transformation of the at least one polygonal region of the representation based on the received coordinates of the corresponding feature points; applying the determined transformation to corresponding regions of the augmentation image data defined by the at least one polygonal regions of the augmentation representation; and augmenting the captured image data by applying the transformed at least one portion of the augmentation image data to the corresponding portion of the captured image data.
US 2006/0134153 (Kamada et al.) June 22, 2006, discloses: Conventionally, facing, so-called makeup, is composed of broadly three important factors, i.e., color, shape, and texture.  The makeup with color is based on arrangement and mapping of effects of makeup color of such as a lipstick and an eye shadow applied to the respective parts of a face, and the makeup with shape is based on arrangement and mapping of effects of makeup based on the shape such as the face outline, the positions and shapes of the eyes, the nose, the lips and the hairline.  The effects of makeup based on the color and the shape have been previously disclosed by the applicant of the present invention as results of investigations, but, with respect to the texture, comprehensive and collective investigations have not been performed yet.  The textures of makeup are images of liveliness, vividness, softness, serenity, and so forth which cannot be expressed by the color or shape, and expressed with words such as sweetness, feminine, cool/sharp, and so forth and mainly brought by materials of cosmetics.  Particularly, recently bright and shining makeup just like brilliant eyes and glossy lips have drawn attention and thus the texture tends to be regarded to be important.  Although the relations between the makeup and textures have been accumulated as practical experiences of individual cosmeticians, they have been neither integrated nor established collectively. The words regarding the textures were picked-up among words relevant to textures and makeup from cosmetic manuals and magazines.  Among the picked-up words relevant to the textures and makeup, the texture words with characteristic difference on the expression of makeup of the skin, eyes, and lips were extracted, and many selected words were further selected based on questionnaire for the cosmeticians and the experiences of the cosmeticians.  As a result, 9 texture words, i.e., 1.  standard, 2.  mat, 3.  sheer, 4.  pearly, 5.  dispersed pearl, 6.  metallic, 7.  glitter, 8.  glossy, and 9.  foggy, were selected.  The definitions of the respective texture words were as followings: "standard" is a texture giving properly covering power and natural glossy impression: "mat" is a texture giving solemn, dull surface, heavy, and concealing impression: "sheer" is a texture giving transparent and light impression: "pearly" is a texture giving delicate and glossy impression just like smooth and luster pearl: "dispersed pearl" is a texture giving blinking and sparkling impression just like dispersedly existing pearls: "metallic" is a texture giving strongly bright impression just like the metal surface: "glitter" is a texture giving vividly bright impression just like lames: "glossy" is a texture giving impression of wettish gloss and damply and strong luster: and "foggy" is a texture giving soft and powdery impression. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760.  The examiner can normally be reached on M-F, 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT M POND/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        June 2, 2021